Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on March 24th, 2021.  Claims 1 to 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of planning a route to meet a client (claims 1 to 5, 7 to 8, 10 to 16, 18, and 20) and the certain method of organizing human activity of scheduling a meeting with a client (claims 6, 9, 17, and 19). This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP § 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is to a process (“method”), claim 11 is to a machine (“system”), and claim 16 is to a system (“non-transitory computer readable storage media”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the mental process of planning a route to meet a client.  This mental process involves evaluation (“calculating…” and “generating…”) and judgment (“selecting…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical applications are navigation and real estate sales.  The additional elements are the “receiving…” and “identifying…” steps.  The “receiving…” step amounts to both mere data gathering and selecting a particular data source to manipulate.  The “identifying…” step amounts to mere data gathering.  In both cases, these additional elements amount to insignificant extra-solution activity as discussed in MPEP § 2106.05(g).  The claims do not integrate the judicial exception into the practical applications since the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, because there are no significant additional elements.
This analysis does not change for the dependent claims.
Claims 2 to 3, 5, 7 to 8, 10, 12 to 13, 15, 18, and 20 merely modify the steps of the mental process and therefore do not change the analysis.
Claims 4 and 14 involve GPS, which is a form of mere data gathering and therefore insignificant extra-solution activity.  The analysis does not change.
Claims 6, 9, 17, and 19 involve scheduling a meeting to conduct business.  These additional limitations in these claims amount to a certain method of organizing human activity, namely sales activities and scheduling a business meeting in particular.  The claims amount to only a different kind of abstract idea and therefore do not change the analysis because they do not introduce any significant elements.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 11, 13, and 15 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadman et al. (US 20080168369 A1), hereinafter known as Tadman, in view of Najafi (US 20150106006 A1), hereinafter known as Najafi.
Regarding claim 1, Tadman teaches a method comprising:
receiving a request from a user to visit a plurality of properties; (Tadman, ¶[0008] to ¶[0009], "The system of online mapping and planning driving tours may include a user interface which may display maps with one or more destinations, and plan routes for driving tours to visit each destination. In one embodiment of the invention, the user interface may include a map view displaying the destinations, and a directions view displaying a map with selected destinations and a travel route connecting them and driving directions.  [¶] The system may display a map of selected destinations. The user interface may show the map in a map view. In one embodiment of the invention, the selected destinations may be chosen from the results of a destination search. For example, in real estate, a user of a multiple listing service, which may maintain and regulate data regarding real property listings, may search for real property listings accessible by the multiple listing service. The user may narrow the scope of the search using various criteria. From a given set of search results, a user may select properties to map."
calculating a time to visit each of the plurality of properties based on one or more of: a scheduled open house, an existing property visitation schedule; or a preference of the user; (Tadman, ¶[0022], "Additional embodiments of the invention enable a user to choose the order or sequence of destinations within a selected list.  While sometimes the user may want to enable the systems provided herein to choose a route in a certain order to achieve a relatively better or shorter travel time, the user may alternatively want to adjust the order for a variety of personalized reasons such as having already scheduled appointments to see properties or to meet with realtors and other parties at particular times. In accordance this embodiment, users can choose and create customizable driving tours, where the travel route may be determined to visit destinations in the same order that they may appear on a destination list. In order to modify the customizable driving tour, a user may drag destination listings that appear on the destination list to the desired order and select an update option. For example, a real estate agent may want to use the customizable driving tour and arrange the travel route to save the best property for last, or arrange the route to accommodate a scheduled appointment. Whenever a user chooses a new driving tour option or updates the customizable driving tour, the new route may be displayed on a map, and a tour summary showing the driving directions may be updated. The system may have a default travel route, such as the quickest route.")
identifying a user starting location associated with the user; (Tadman, ¶[0020], "A driving tour may have a starting point and a return point, which may be customizable. In one embodiment of the invention, the starting and/or return points may default to a user's home office, which may be stored in the system. In another embodiment of the invention, the starting point may default to the first destination on a destination list. A user may change the starting location of a driving tour by choosing a new location from a drop-down list, which may include addresses stored on the system for the user. For example, the addresses stored may include office and home addresses for the user, or any other addresses that the user may have recently entered. A user may also choose to change the starting location by typing in a new address. After a user has selected a new starting point, the user may select an update option so that the travel route map and driving directions may be updated with the new starting point. These and other features related to the selection of a starting point may be similarly applied to establishing a return or end point in accordance with other embodiments of the invention.")
generating one or more potential navigation routes for visiting each of the plurality of properties; and (Tadman, ¶[0002], "This invention is directed to methods and systems for mapping and planning driving tours for real property listings. In particular, the invention may display a map with one or more real estate listing destinations and display a travel route to visit each destination. The travel route may vary based on customizable options. The invention may also provide an open house tour or an agent tour that may show the driving directions for the travel route to each property.")
selecting a lowest cost navigation route based on one or more of: travel time for the user and/or the real estate professional; or total distance traveled by the user and/or the real estate professional.  (Tadman, ¶[0021], "The user may select different options for the travel routes of the driving tours. For instance, a user may choose a driving tour with the quickest route based on estimated driving time. A user may also choose a driving tour with the shortest route based on estimated distance traveled. In one embodiment, the starting and end points of the driving tour may be fixed as the first and last destination on a destination list, and the other destinations may be renumbered to match the travel route. The user may drag the destinations in the destination list to change the starting and end points of the driving tour. The starting point of the driving tour may also be adjusted as discussed previously. Accordingly, the user may permit the order of destinations to be selected automatically to achieve the relatively shortest or quickest route.")
Tadman does not explicitly teach an agent but Najafi teaches the following: identifying an agent starting location associated with a real estate professional accompanying the user; (Najafi, ¶[0043], "As shown in FIG. 1, a user, for example, a real estate professional, such as a realtor or real estate agent (although the user may be anyone who needs to attend to a number of destinations and spend a certain amount of time at each location), begins by providing a departure address 100 and a number of destinations 120 to the system, typically via a mobile computing device, such as a smart phone or tablet. Departure address 100 will normally be the location the user is starting his or her professional day, and may be the user's home address, office address, or other location.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Tadman with the agents of Najafi, because considering the routes of both the agent and user may save computational resources due to the high amount of overlap between their routes.
Claims 11 and 16 are substantially similar to claim 1 and are rejected via substantially the same arguments as used for claim 1.
Regarding claim 3, Tadman in view of Najafi discloses the method of claim 1, wherein generating the one or more potential navigation routes comprises:
calculating an ordering for visiting the plurality of properties identifying a first property to be visited and order for all subsequent properties to be visited; (Tadman, ¶[0022], "Additional embodiments of the invention enable a user to choose the order or sequence of destinations within a selected list.  While sometimes the user may want to enable the systems provided herein to choose a route in a certain order to achieve a relatively better or shorter travel time, the user may alternatively want to adjust the order for a variety of personalized reasons such as having already scheduled appointments to see properties or to meet with realtors and other parties at particular times. In accordance this embodiment, users can choose and create customizable driving tours, where the travel route may be determined to visit destinations in the same order that they may appear on a destination list. In order to modify the customizable driving tour, a user may drag destination listings that appear on the destination list to the desired order and select an update option. For example, a real estate agent may want to use the customizable driving tour and arrange the travel route to save the best property for last, or arrange the route to accommodate a scheduled appointment. Whenever a user chooses a new driving tour option or updates the customizable driving tour, the new route may be displayed on a map, and a tour summary showing the driving directions may be updated. The system may have a default travel route, such as the quickest route.")
calculating user navigation route from the user starting location to the first property; and (Tadman, ¶[0020], "A driving tour may have a starting point and a return point, which may be customizable. In one embodiment of the invention, the starting and/or return points may default to a user's home office, which may be stored in the system. In another embodiment of the invention, the starting point may default to the first destination on a destination list. A user may change the starting location of a driving tour by choosing a new location from a drop-down list, which may include addresses stored on the system for the user. For example, the addresses stored may include office and home addresses for the user, or any other addresses that the user may have recently entered. A user may also choose to change the starting location by typing in a new address. After a user has selected a new starting point, the user may select an update option so that the travel route map and driving directions may be updated with the new starting point. These and other features related to the selection of a starting point may be similarly applied to establishing a return or end point in accordance with other embodiments of the invention.")
calculating an agent navigation route from the agent starting location to the first property.  (Najafi, ¶[0060], "Once the destinations have been entered, the user can begin by proceeding to the first destination. When the time to depart from that destination to the next is about to occur, the system can use the mobile computing device to send a reminder to the user that they should departing, or soon should depart. The system may indicate the reminder to the user via an alarm, email or text message."; and Najafi, ¶[0064], "In an alternative embodiment of the invention, the system can provide a preferred route based only on the destination, and an assumed duration. For example, if the user is a real estate professional, the user may input the addresses of the properties they want to show to clients as destinations and optionally, an approximate time or sequence associated with each property. The system can then sort the addresses based on their location to minimize either the time spent travelling or the distance traveled, and inform the real estate professional which destination they should arrive at first, second, etc. while providing the travel distance, route, and timing associated with each destination. This assists the real estate professional in booking appointments based on the order and suggested times generated by the system.")
Claim 13 is substantially similar to claim 3 and is rejected via substantially the same arguments as used for claim 3.
Regarding claim 5, Tadman in view of Najafi discloses the method of claim 1, wherein selecting the lowest cost navigation route further comprises
weighting the one or more potential navigation routes based on a preference for reducing travel time for the user, reducing travel time for the real estate professional, reducing total distance traveled by the user, or reducing total distance traveled by the real estate professional.  (Tadman, ¶[0021], "The user may select different options for the travel routes of the driving tours. For instance, a user may choose a driving tour with the quickest route based on estimated driving time. A user may also choose a driving tour with the shortest route based on estimated distance traveled."; and Tadman, ¶[0058], "The maps described herein may include destinations selected for driving tours and a travel route that connects them. The user may select different from different available options for the travel routes of the driving tours. For instance, FIG. 9 shows a driving tour with the quickest route based on estimated driving time. It shall be understood that quickest or shortest are relative terms herein that may be used to describe driving or travel times based on units of time such as hours or minutes. In some instances, these terms describe the amount of time that takes into consideration reasonable or practical considerations when traveling from place to place. For example, the shortest or most direct route to a particular location may be calculated with a 20 mile drive on a freeway in accordance with the invention. It may actually be shorter however to travel by exiting the freeway at some point, proceed down an alley or uncommon throughway, and return to the freeway. But the shortest route calculated herein incorporates more common or typical driving patterns which takes into account the different types of roadways or surface streets.  Various types of weighting systems may be incorporated with the invention to differentiate streets with the smallest weighted, eg, alleys, and minor streets to the higher weighted roadways such as expressways and freeways. There may be a predetermined preference for higher weighted alternatives if or when available at selected points along a route or driving tour in accordance with this embodiment of the invention. The algorithms selected for these calculations may be created for certain regions specifically or incorporate those designed for other driving directions and related products such as geographic information systems GIS and mapping software (ESRI, TeleAtlas).")
Claim 15 is substantially similar to claim 5 and is rejected via substantially the same arguments as used for claim 5.

Claim(s) 2, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadman in view of Najafi as applied to claims 1 and 11 above, and further in view of King (US 20120290203 A1), hereinafter known as King.
Regarding claim 2, Tadman in view of Najafi does not teach the particular limitations of claim 2 but King teaches the following: the method of claim 1, wherein generating the one or more potential navigation routes comprises: calculating a plurality of ordering possibilities for the plurality of properties by reordering the plurality of properties; and generating a unique navigation route for each of the plurality of ordering possibilities.  (King, ¶[0017] to ¶[0021], "In step 240, the scheduling algorithm sums the total drive time between each of the selected properties in the first route (i=1). In step 244, the algorithm checks whether the summed drive time exceeds the open house time period. For example, running through all possible permutations i=1 to N! for visiting each of the selected properties, some of the permutations will be extremely inefficient, possibly taking the user for example from their start location to the farthest property and then back to a second property right near the user's start location.  [¶] If the calculated drive time to each selected destination in a particular permutation does not exceed the total open house time period, that route and the travel time required for the route are stored in memory associated with the user's computing device in step 248. On the other hand, if a permutation i includes many inefficient travel legs in the route so that the travel time exceeds the available time in the open house time period, that permutation i is not stored. Moreover, a user may have selected so many open houses to visit, it is not possible to drive between them in the allotted open house time period, using even the most efficient driving route. In such an embodiment, none of the routes are stored.  [¶] In step 250, the algorithm checks whether there are more routes i to check (i&lt;N). If so, i is incremented in step 252 and the algorithm returns to step 230 to check the next possible permutation. Assuming the user has selected more than one open house to visit, the first time through the loop, there will be further possible routes to examine in step 250.  [¶] Once the algorithm has examined all possible routes (i=N), the algorithm will exit the loop in step 250 and check in step 254 whether any workable routes were identified and stored. If no route was found that can be driven between the start and end of the open house time period, the system will prompt the user to select fewer open house destinations in step 256. The system will then return to step 230 to perform the route optimization analysis again.  [¶] On the other hand, if one or more routes were returned and stored that can be traveled within the allotted open house time period, the route with the shortest time period is selected in step 258. This route is returned to the user, together with the drive time to each selected open house. The user may then store that route, or forward it to a printer or another computing device.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Tadman in view of Najafi with the sequences of King, because considering a broad range of options always increases the likelihood of finding an optimal option in general.
Claim 12 is substantially similar to claim 2 and is rejected via substantially the same arguments as used for claim 2.
Regarding claim 10, Tadman in view of Najafi does not teach the particular limitations of claim 10 but King (in combination with Najafi) teaches the following the method of claim 1, further comprising generating a property viewing timeline comprising:
an indication of a start time for the user to leave the user starting location to arrive at a first location at a preregistered time when the user is preregistered to view the first property; and (King, ¶[0012], "In step 212, the scheduling algorithm may then receive additional information that will enable the application to formulate an optimized open house route itinerary. This additional information includes for example a selection of some or all of the open house results returned from the database meeting the search criteria. The additional information may further include the time and place from which the user is to begin visiting the open houses. The additional information may further include how much time the user wishes to spend at each location. The user may specify one time period, which will then be used for the length of stay at each location, or the user may specify different time periods for two or more of the properties that the user wishes to visit. The user may provide additional information in step 212."; and King, ¶[0024], "In step 294, the algorithm determines whether the arrival time at any property occurs after the close of the open house at that property. In particular, the algorithm keeps a running time from the start time including all driving time to each property and the desired length of stay at each property. If the running time is such that the arrival time at a given property using a given route i occurs later than the close of the open house at that property, the route is not stored as a viable route option. This step takes into consideration not only the drive time between each open house, but also that some open houses may close earlier than other open houses. Assuming that all destinations are arrived at in the route i before the close of the open houses at each of the destinations, that route i is stored in step 296, together with the arrival and departure times from each destination in that route.")
an indication of a start time for the real estate professional accompanying the user to leave the agent starting location to arrive at the first location at the preregistered time.  (Najafi, ¶[0007], "A method of planning a route for a plurality of destinations is provided, including: a mobile device receiving information about a plurality of destinations for a day, the information including an address, a time and a duration for each destination; the mobile device calculating an arrival time and a departure time for each of the destinations based on the time and the duration associated with the destinations; the mobile device ordering the destinations in sequence based on the time associated with the destinations and displaying a route to said destinations in the sequence to the user; and the mobile device determining a time necessary to travel from each of the destinations to the following destination in the sequence, and if the arrival time for the following destination exceeds the travel time added to the departure time of the destination, then alerting the user.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Tadman in view of Najafi with the departure and arrival times of King, because these times may help ensure that the schedule is maintained properly and may save time.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadman in view of Najafi as applied to claims 1 and 11 above, and further in view of Bachia et al. (US 10803536 B1), hereinafter known as Bachia.
Regarding claim 4, Tadman in view of Najafi does not teach the particular limitations of claim 4 but Bachia teaches the following: the method of claim 1, wherein one or more of: identifying the user starting location comprises receiving positioning data from a Global Positioning System (GPS) associated with the user; or (Bachia, column 7, lines 26 to 33, "The current location of the customer can be a current geolocation for the customer that can be obtained from global positioning system (GPS) software on the electronic computing device of the customer. The current location of the AV can be a current geolocation of the AV that can be obtained from GPS software on an electronic computing device in the AV.")
Bachia teaches the notion of a GPS for a user's location, but Bachia does not explicitly teach a GPS for an agent's location.  However, Najafi teaches the following in light of Bachia: identifying the agent starting location comprises receiving data from a GPS associated with the real estate professional accompanying the user.  (Najafi, which teaches the idea of routing for agents in general)
It would have been obvious to a person having ordinary skill in the art to combine the method of Tadman in view of Najafi with the GPS of Bachia, because GPS provides an accurate indication of location in outdoor environments.
Claim 14 is substantially similar to claim 4 and is rejected via substantially the same arguments as used for claim 4.
Claim(s) 6 to 7, 9, and 17 to 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadman in view of Najafi as applied to claims 1 and 16 above, and further in view of DiCarlo (US 20160078411 A1), hereinafter known as DiCarlo.
Regarding claim 6, Tadman in view of Najafi does not teach the particular limitations of claim 6 but DiCarlo teaches the following: the method of claim 1, further comprising: communicating the request from the user to a scheduling contact for each of the plurality of properties; and identifying one or more available times for the user to visit each of the plurality of properties.  (DiCarlo, abstract, "A system and method for scheduling at least one appointment to view at least one piece of property is disclosed that includes receiving from a buyer at least one appointment request to view at least one piece of property, retrieving from a server computer a set of geographic coordinates corresponding to each of the at least one pieces of property, and generating a tentative appointment schedule connecting the at least one pieces of property in a manner which minimizes travel time between the at least one pieces of property. A device for scheduling at least one appointment to view at least one piece of property is also disclosed that includes at least one processor, at least one display device, and at least one computer readable medium containing program instructions that, when executed by the at least one processor, generate an itinerary based on at least one appointment request."; DiCarlo, ¶[0019], "In another non-limiting embodiment, the present invention discloses a method of agent-centered appointment scheduling for coordinating external factors relating to a plurality of buyers, the method including the steps of: receiving from a first buyer, at a server computer, a first appointment request to view a property; receiving from the first buyer, at the server computer, a date and a time at which the buyer desires to begin scheduling the first appointment request; generating an appointment schedule using factors for the plurality of buyers, wherein at least one factor for generating the appointment schedule is a second appointment request of a second buyer."; and DiCarlo, ¶[0022], "According to yet another non-limiting embodiment, the present invention discloses a computerized appointment making and scheduling system for scheduling a plurality of buyers traveling to properties in a geographical area, said system including: a database for storing information relating to a plurality of appointments that have been made, a plurality of property information listing parameters, when and how a property may be viewed, information specifying a sequence of said properties to be visited by a particular buyer, the times the buyer is scheduled to enter and leave each of said properties; an itinerary handler for planning appointment requests to view properties for buyers, such that the itinerary handler reviews factor information about the requests and updates a buyer schedule for viewing properties, retrieving stored information for making user itineraries based in part on geographical location data to arrange the properties into a route for minimizing travel time between properties; an appointment request handler for sending requests for appointments to sellers relating to the itinerary, to obtain response information about properties requested by buyers, and the responses confirming or providing conflict information; and an appointment scheduler for periodically accessing and synchronizing the itinerary with the appointment request responses, to obtain information relating to appointments, using this information to generate new appointment requests, based on priority information associated with the buyer appointment requested properties and receiving appointment request response information from said appointment request handler.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Tadman in view of Najafi with the scheduled meetings of DiCarlo, since scheduled meetings may save time for the users and agents.

Claim 17 is substantially similar to claim 6 and is rejected via substantially the same arguments as used for claim 6.
Regarding claim 7, Tadman in view of Najafi and DiCarlo discloses the method of claim 6, further comprising creating a property viewing timeframe for visiting each of the plurality of properties in succession.  (Najafi, abstract, "A method of planning a route for a plurality of destinations, including: a mobile device receiving information about a plurality of destinations for a day, the information including an address, a time and a duration; the mobile device calculating a start time and a stop time for each of the destinations based on the time received and the duration; the mobile device ordering the destinations in sequence based on the time associated with the destination and displaying a route to said destination in the order to the user; and the mobile device determining a time necessary to travel from each of the destinations to the following destination in the sequence, and if the start time for the following destination exceeds the travel time added to the departure time of the destination, then alerting the user.")
Claim 18 is substantially similar to claim 7 and is rejected via substantially the same arguments as used for claim 7.
Regarding claim 9, Tadman in view of Najafi and DiCarlo discloses the method of claim 7, further comprising contacting the scheduling contact for each of the plurality of properties to pre-register the user to visit each of the plurality of properties during the property viewing timeframe.  (DiCarlo, abstract, "A system and method for scheduling at least one appointment to view at least one piece of property is disclosed that includes receiving from a buyer at least one appointment request to view at least one piece of property, retrieving from a server computer a set of geographic coordinates corresponding to each of the at least one pieces of property, and generating a tentative appointment schedule connecting the at least one pieces of property in a manner which minimizes travel time between the at least one pieces of property. A device for scheduling at least one appointment to view at least one piece of property is also disclosed that includes at least one processor, at least one display device, and at least one computer readable medium containing program instructions that, when executed by the at least one processor, generate an itinerary based on at least one appointment request."; DiCarlo, ¶[0019], "In another non-limiting embodiment, the present invention discloses a method of agent-centered appointment scheduling for coordinating external factors relating to a plurality of buyers, the method including the steps of: receiving from a first buyer, at a server computer, a first appointment request to view a property; receiving from the first buyer, at the server computer, a date and a time at which the buyer desires to begin scheduling the first appointment request; generating an appointment schedule using factors for the plurality of buyers, wherein at least one factor for generating the appointment schedule is a second appointment request of a second buyer."; and DiCarlo, ¶[0022], "According to yet another non-limiting embodiment, the present invention discloses a computerized appointment making and scheduling system for scheduling a plurality of buyers traveling to properties in a geographical area, said system including: a database for storing information relating to a plurality of appointments that have been made, a plurality of property information listing parameters, when and how a property may be viewed, information specifying a sequence of said properties to be visited by a particular buyer, the times the buyer is scheduled to enter and leave each of said properties; an itinerary handler for planning appointment requests to view properties for buyers, such that the itinerary handler reviews factor information about the requests and updates a buyer schedule for viewing properties, retrieving stored information for making user itineraries based in part on geographical location data to arrange the properties into a route for minimizing travel time between properties; an appointment request handler for sending requests for appointments to sellers relating to the itinerary, to obtain response information about properties requested by buyers, and the responses confirming or providing conflict information; and an appointment scheduler for periodically accessing and synchronizing the itinerary with the appointment request responses, to obtain information relating to appointments, using this information to generate new appointment requests, based on priority information associated with the buyer appointment requested properties and receiving appointment request response information from said appointment request handler.")

Claim 19 is substantially similar to claim 9 and is rejected via substantially the same arguments as used for claim 9.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadman in view of Najafi and DiCarlo as applied to claim7 and 18 above, and further in view of King and Khasis (US 20170262790 A1), hereinafter known as Khasis.
Regarding claim 8, Tadman in view of Najafi and DiCarlo does not teach the particular limitations of claim 8 but King teaches the following: the method of claim 7, wherein selecting the lowest cost navigation route comprises selecting based on traffic conditions during the property viewing timeframe. (King, ¶[0032], "In step 334, the algorithm detects whether the user has stayed at a given location past the scheduled departure time. Step 334 may further detect whether the travel route has taken longer than expected, due for example to traffic or the user diverting off of the scheduled route. If that occurs in step 334, the algorithm recalculates the time allowed at each remaining open house on the scheduled route in step 338 to maintain the current itinerary.  After 338 is performed, the algorithm may prompt the user to select a shorter stay at the remaining open houses, or to omit one or more of the remaining open houses.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Tadman in view of Najafi and DiCarlo with the traffic conditions of King, since accounting for traffic conditions increases the accuracy of the estimated arrival times.
Tadman in view of Najafi, DiCarlo, and King does not teach "predicted traffic conditions" but Khasis teaches the following: selecting based on predicted traffic conditions during the property viewing timeframe.  (Khasis, ¶[0135], "FIG. 10 is a flowchart depicting an alternative method of the present invention, according to at least one embodiment.  Operation 1010 receives road data comprising traffic data, weather data, hazard data and avoidance zone data. The data may be real-time data, a historical data, and/or a predictive data.  Operation 1020 predicts a current traffic condition and a future traffic condition based on the traffic data, weather data, hazard data, and avoidance zone data. Operation 1030 sequences one or more driving routes comprising a plurality of user vehicles and a plurality of destinations based on shortest travel time, shortest distance, shortest distance based on the current traffic condition and the future traffic condition, or an objective cost function. Operation 1040 generates one or more driving directions based on the sequenced driving routes. In some embodiments, operation 1010 to operation 1040 may be repeated at a predetermined time interval, or as real-time data change, or as one or more constraints are modified, or based on one or more configured triggers. Operation 1050 presents one or more data and/or metadata about the driving routes to the user vehicles.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Tadman in view of Najafi, DiCarlo, and King with the predicted traffic conditions of Khasis, because using a prediction allows for the possibility of accounting for dynamically changing conditions.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Florance (US 20040128215 A1) - claims 6 to 7. 9, and 17 to 19.
Adiga (US 20070156758 A1) - claims 4 and 14.
Jedrzejczyk (US 20150066787 A1) - claims 3, 7, 14, and 18.
Stachowski (US 20180060980 A1) - claims 1, 3, 11, 13, and 16.
Rhodes et al. (US 20200026279 A1) - claims 1, 3, 11, 13, and 16.
Park et al. (WO 2020166743 A1) - in general
Boston et al. (US 20200200556 A1) - claims 3 and 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

October 7, 2022